         Case 4:20-cv-00935-BSM Document 2 Filed 11/04/20 Page 1 of 1




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF ARKANSAS
                             CENTRAL DIVISION

ANDREW C. NEAL, JR. II                                                       PLAINTIFF

v.                          Case No. 4:20-CV-00935-BSM

STATE OF ARKANSAS, et al.                                                 DEFENDANTS


                                         ORDER

       Andrew Neal's incarceration triggers automatic screening of his complaint, regardless

of his fee status. See 28 U.S.C. § 1915A; Lewis v. Estes, 242 F.3d 375 (8th Cir. 2000) (per

curiam). Neal’s complaint appears to request an investigation into the validity of his

mother’s living trust. See Compl. at 19–20. Neal sued under 42 U.S.C. § 1983, but his

allegations fail to state a section 1983 claim on which relief may be granted. Denton v.

Hernandez, 504 U.S. 25, 32–33 (1992) (internal citations omitted). There is no independent

basis for Neal's state-law claims because there is not complete diversity. 28 U.S.C. § 1332.

Neal's complaint [Doc. No. 1] is therefore dismissed without prejudice. 28 U.S.C. §

1915A(b). This dismissal counts as a "strike" for the purposes of 28 U.S.C. § 1915(g). An

in forma pauperis appeal would not be taken in good faith.

       IT IS SO ORDERED this 4th day of November, 2020.


                                                   UNITED STATES DISTRICT JUDGE
